DETAILED ACTION
This communication is in response to the after final amendment filed 11/2/21 in which claims 1, 9, and 15 were amended, claims 11, 17, and 20 were canceled, and claims 22-25 were newly presented. Claims 1-10, 12, 14-16, 18, 19, and 21-25 are pending. Claim 13 was previously canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/21 has been entered.
 
Allowable Subject Matter
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the content association identification module and response generation module in claims 15-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1, 2, 4, 6, 9, 10, 12, 15, 16, 18, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 2018/0121034 A1; published May 3, 2018) in view of Nezhad (US 2015/0143255 A1; published Jul. 13, 2017) and Kannan, Anjuli, et al. "Smart reply: Automated response suggestion for email." Proceedings of the 22nd ACM SIGKDD International Conference on Knowledge Discovery and Data Mining. 2016.

Regarding claim 1, Baker discloses [a] method comprising: 
receiving, at a receiving device, an electronic communication from a sending device, the electronic communication being addressed to multiple recipients including a user of the receiving device; (Baker, paragraph 29, teaches a messaging conversation for a plurality of client devices; Baker, paragraph 30, teaches the client devise enable users to participate in a messaging conversation such that a user can post a message to the conversation and also view Baker, paragraph 41, teaches the conversation module is configured to exchange (e.g., receive or transmit), as part of an individual messaging conversation being hosted, message data with computing devices; the messages of the conversation are shared with all of the participants of the messaging conversation)
determining, by the receiving device, an association of content in the electronic communication to the user, different ones of the multiple recipients having different associations with the content in the electronic communication; (Baker, paragraph 42, teaches, upon receiving instances of the message data (e.g., a particular message), the conversation module is configured to analyze the message data and determine whether a trigger feature is associated with the message; the trigger feature includes a mention (e.g., a tag) of an identity associated with the user (e.g., a “call-out” or an @mention of a name such as “Carol”)).
Baker teaches identifying a trigger feature (e.g., the name of a user) and a portion of the conversation that includes the message (that include the trigger feature) and a portion of the conversation identified also includes at least one other message that surrounds, or is adjacent/near to, to the message, paragraphs 63-65. Yet, Baker does not specifically disclose identifying, as a portion of the content directed to the user, a part of the content following a tag identifying the user. However, Nezhad teaches identifying an importance of a party to a communication or conversation, evaluating content of the conversation to identify features, (e.g., personal names, action verbs) of the conversation, assessing an importance of the content included in the conversation based on the identified features and prioritizing the conversation accordingly. Abstract. More specifically, Nezhad teaches extracting the name and action verbs corresponding to a name tag where the action verbs follow the name. See, FIGs. 3A-3C, 4A-4B, 
Baker, paragraph 42, teaches, upon receiving instances of the message data (e.g., a particular message), the conversation module is configured to analyze the message data and determine whether a trigger feature is associated with the message; the trigger feature includes a mention (e.g., a tag) of an identity associated with the user (e.g., a “call-out” or an @mention of a name such as “Carol”). Baker further teaches identifying a portion of the conversation that includes the message (that include the trigger feature) and a portion of the conversation identified also includes at least one other message that surrounds, or is adjacent/near to, to the message, paragraphs 63-65. Nezhad teaches identifying an importance of a party to a communication or conversation, evaluating content of the conversation to identify features, (e.g., personal names, action verbs) of the conversation, assessing an importance of the content included in the conversation based on the identified features and prioritizing the conversation accordingly. Abstract. Yet, Baker and Nezhad do not specifically disclose generating, based on the portion of the content directed to the user and the association of the content to the user, a set of natural language responses to the electronic communication targeted to the user, the set of natural language responses varying for different associations the user can have with the content; receiving user selection of a natural language response included in the set of natural language responses; and sending the selected natural language response to the sending device. However, Kannan teaches automatically generating short email responses, called Smart Reply, which generates semantically diverse suggestions that can be used as complete email response with a single tap on the mobile device. Abstract. Kannan uses machine learning to predict a number of possible replies to an input message. See, Introduction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Baker to generate a set of selectable responses to an action request in the incoming message. Doing so would assist a user to process and respond to incoming messages. Kannan, Introduction.

Regarding claim 2, Baker, in view of Nezhad and Kannan, discloses the invention of claim 1 as discussed above. Baker further discloses wherein the content in the electronic communication includes multiple portions, the determining the association of the content to the user comprising determining a portion of the multiple portions that is directed to the user rather than to another of the multiple recipients, and the generating comprising generating the set of natural language responses based at least in part on content in the portion (Baker, paragraph 42, teaches, upon receiving instances of the message data (e.g., a particular message), the conversation module is configured to analyze the message data and determine whether a trigger feature is associated with the message; the trigger feature includes a mention (e.g., a tag) of an identity associated with the user (e.g., a “call-out” or an @mention of a name such as “Carol”)).


Regarding claim 4, Baker, in view of Nezhad and Kannan, discloses the invention of claim 1 as discussed above. Baker further discloses the determining the association of the content to the user comprising determining whether the user is a primary recipient of the electronic communication or a secondary recipient of the electronic communication, and the generating comprising generating the set of natural language responses based at least in part on whether the first user is the primary recipient or the secondary recipient (Baker, paragraph 42, teaches, upon receiving instances of the message data (e.g., a particular message), the conversation module is configured to analyze the message data and determine whether a trigger feature is associated with the message; the trigger feature includes a mention (e.g., a tag) of an identity associated with the user (e.g., a “call-out” or an @mention of a name such as “Carol”) (the trigger feature that includes a mention of an identity is interpreted as the primary recipient, all others are interpreted as the claimed secondary recipient of a message)).
Claims 12 and 18 are apparatus claims corresponding to claim 4 and are similarly rejected.

Regarding claim 6, Baker, in view of Nezhad and Kannan, discloses the invention of claim 4 as discussed above. Baker further discloses the determining whether the user is a primary recipient or a secondary recipient comprising determining that the user is the primary recipient based on a birthday or anniversary date of the primary recipient and a birthday or anniversary date of the secondary recipient (Baker, paragraph 7, teaches other examples of trigger features can include calendar alerts based on occurrences of a date or a mention of an event).

Regarding claim 9, Baker discloses [a] computing device comprising: 
a processor implemented in hardware; and (Baker, paragraph 46)
a computer-readable storage medium having stored thereon multiple instructions that, responsive to execution by the processor, cause the processor to perform acts including: (Baker, paragraphs 49-50)
receiving, at the computing device, an electronic communication from an additional computing device, the electronic communication being addressed to multiple recipients including a user of the computing device; (Baker, paragraph 29, teaches a messaging conversation for a plurality of client devices; Baker, paragraph 30, teaches the client devise enable users to participate in a messaging conversation such that a user can post a message to the conversation and also view other messages posted by other users; Baker, paragraph 41, teaches the conversation module is configured to exchange (e.g., receive or transmit), as part of an individual messaging conversation being hosted, message data with computing devices; the messages of the conversation are shared with all of the participants of the messaging conversation)
determining, by the computing device, an association of content in the electronic communication to the user, different ones of the multiple recipients having different associations with the content in the electronic communication; (Baker, paragraph 42, teaches, 
Baker teaches identifying a trigger feature (e.g., the name of a user) and a portion of the conversation that includes the message (that include the trigger feature) and a portion of the conversation identified also includes at least one other message that surrounds, or is adjacent/near to, to the message, paragraphs 63-65. Yet, Baker does not specifically disclose identifying, as a portion of the content directed to the user, a part of the content following a tag identifying the user. However, Nezhad teaches identifying an importance of a party to a communication or conversation, evaluating content of the conversation to identify features, (e.g., personal names, action verbs) of the conversation, assessing an importance of the content included in the conversation based on the identified features and prioritizing the conversation accordingly. Abstract. More specifically, Nezhad teaches extracting the name and action verbs corresponding to a name tag where the action verbs follow the name. See, FIGs. 3A-3C, 4A-4B, paragraphs 80-84. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baker to further analyze the text of the message containing the trigger feature (i.e., the name ‘Carol’) to understand the action verb associated with the name. Doing so would enable identifying the action verb as an actionable statement. Nezhad, paragraph 84.

Baker, paragraph 42, teaches, upon receiving instances of the message data (e.g., a particular message), the conversation module is configured to analyze the message data and determine whether a trigger feature is associated with the message; the trigger feature includes a mention (e.g., a tag) of an identity associated with the user (e.g., a “call-out” or an @mention of a name such as “Carol”). Baker further teaches identifying a portion of the conversation that includes the message (that include the trigger feature) and a portion of the conversation identified also includes at least one other message that surrounds, or is adjacent/near to, to the message, paragraphs 63-65. Nezhad teaches identifying an importance of a party to a communication or conversation, evaluating content of the conversation to identify features, (e.g., personal names, action verbs) of the conversation, assessing an importance of the content included in the conversation based on the identified features and prioritizing the conversation accordingly. Abstract. Yet, Baker and Nezhad do not specifically disclose generating, based on the portion of the content directed to the user and the association of the content to the user, a set of natural language responses to the electronic communication targeted to the user; displaying the set of natural language responses; receiving user selection of a natural language response included in the set of natural language responses; and sending the selected natural language response to the additional computing device. However, Kannan teaches automatically generating short email responses, called Smart Reply, which generates semantically diverse suggestions that can be used as complete email response with a single tap on the mobile device. Abstract. Kannan uses machine learning to predict a number of possible replies to an input message. See, Introduction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Regarding claim 15, Baker discloses [a] system comprising: 
a communication system, implemented at least in part in hardware, to receive an electronic communication from a sending device, the electronic communication being addressed to multiple recipients including a user of the system; (Baker, paragraph 29, teaches a messaging conversation for a plurality of client devices; Baker, paragraph 30, teaches the client devise enable users to participate in a messaging conversation such that a user can post a message to the conversation and also view other messages posted by other users; Baker, paragraph 41, teaches the conversation module is configured to exchange (e.g., receive or transmit), as part of an individual messaging conversation being hosted, message data with computing devices; the messages of the conversation are shared with all of the participants of the messaging conversation)
a content association identification module, implemented at least in part in hardware, to determine an association of content in the electronic communication to the user, different ones of the multiple recipients having different associations with the content in the electronic communication; (Baker, paragraph 42, teaches, upon receiving instances of the message data (e.g., a particular message), the conversation module is configured to analyze the message data and determine whether a trigger feature is associated with the message; the trigger feature 
Baker teaches identifying a trigger feature (e.g., the name of a user) and a portion of the conversation that includes the message (that include the trigger feature) and a portion of the conversation identified also includes at least one other message that surrounds, or is adjacent/near to, to the message, paragraphs 63-65. Yet, Baker does not specifically disclose identifying, as portion of the content directed to the user, a part of the content following a tag identifying the user. However, Nezhad teaches identifying an importance of a party to a communication or conversation, evaluating content of the conversation to identify features, (e.g., personal names, action verbs) of the conversation, assessing an importance of the content included in the conversation based on the identified features and prioritizing the conversation accordingly. Abstract. More specifically, Nezhad teaches extracting the name and action verbs corresponding to a name tag where the action verbs follow the name. See, FIGs. 3A-3C, 4A-4B, paragraphs 80-84. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baker to further analyze the text of the message containing the trigger feature (i.e., the name ‘Carol’) to understand the action verb associated with the name. Doing so would enable identifying the action verb as an actionable statement. Nezhad, paragraph 84.
Baker, paragraph 42, teaches, upon receiving instances of the message data (e.g., a particular message), the conversation module is configured to analyze the message data and determine whether a trigger feature is associated with the message; the trigger feature includes a mention (e.g., a tag) of an identity associated with the user (e.g., a “call-out” or an a response generation module, implemented at least in part in hardware, to generate a set of natural language responses to the electronic communication targeted to the user based on the portion of the content directed to the user and the association of the content to the user; and the communication system being further to communicate a user selected one of the set of natural language responses to the sending device. However, Kannan teaches automatically generating short email responses, called Smart Reply, which generates semantically diverse suggestions that can be used as complete email response with a single tap on the mobile device. Abstract. Kannan uses machine learning to predict a number of possible replies to an input message. See, Introduction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Baker to generate a set of selectable responses to an action request in the incoming message. Doing so would assist a user to process and respond to incoming messages. Kannan, Introduction.

each of the natural language responses comprising a response to the content in the electronic communication. However, Kannan teaches automatically generating short email responses, called Smart Reply, which generates semantically diverse suggestions that can be used as complete email response with a single tap on the mobile device. Abstract. Kannan uses machine learning to predict a number of possible replies to an input message. See, Introduction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Baker to generate a set of selectable responses to an action request in the incoming message. Doing so would assist a user to process and respond to incoming messages. Kannan, Introduction.

Regarding claim 25, Baker, in view of Nezhad and Kannan, discloses the invention of claim 1 as discussed above. Baker further discloses wherein the tag identifying the user is in a body of the content, (Baker, paragraph 42, teaches, upon receiving instances of the message data (e.g., a particular message), the conversation module is configured to analyze the message data and determine whether a trigger feature is associated with the message; the trigger feature includes a mention (e.g., a tag) of an identity associated with the user (e.g., a “call-out” or an @mention of a name such as “Carol”)). Baker does not disclose the generating including generating the set of natural language responses based on the portion of the content directed to the user rather than portions of the content that are not the portion of the content directed to the user. However, Kannan teaches automatically generating short email responses, .

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baker, Nezhad, and Kannan, as applied to claims 4 and 18 above, and further in view of Buchheit (US 2013/0013718 A1; published Jan. 10, 2013).

Regarding claim 5, Baker, in view of Nezhad and Kannan, discloses the invention of claim 4 as discussed above. Baker teaches that a trigger feature to determine whether a message is directed to a recipient includes determining whether the user is likely to take action in response to viewing the trigger feature, or a determination of whether the user likely wants to be informed of the trigger feature (see paragraph 7). Yet, Baker does not disclose the determining whether the user is a primary recipient or a secondary recipient comprising determining that the user is the primary recipient in response to the user being identified in a to field of the electronic communication, and determining that the user is the secondary recipient in response to the user being identified in a copy field of the electronic communication. However, Buchheit, paragraph 54, teaches a message can be sent to at least three classes of Baker to incorporate the teachings of Buchheit to distinguish the primary recipient and secondary recipients based on the contents of the “To:” and “Cc:” fields. Doing so would enable representing a message in which the recipient is a primary recipient in a visually distinctive way (Buchheit, paragraph 54).
Claim 19 is an apparatus claim corresponding to claim 5 and is similarly rejected.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baker, Nezhad, and Kannan as applied to claim 4 above, and further in view of Milligan (US 2017/0180294 A1; published Jun. 22, 2017).

Regarding claim 7, Baker, in view of Nezhad and Kannan, discloses the invention of claim 4 as discussed above. Baker, paragraph 40, teaches that the computing devices use their respective profile modules to generate user profiles associated with messaging, and provide the user profiles to other computing devices, each user profile including personal data (e.g., age, title, position, etc.), and user-defined notification settings based on trigger feature types (see paragraph 53). Yet, Baker does not expressly disclose the determining whether the user is a primary recipient or a secondary recipient comprising determining that the user is the primary recipient based on genders of the primary recipient and the secondary recipient. Milligan, paragraph 95, teaches a conversation analyzer that collects data including user profile information, e.g., gender, and uses the collected data as contextual indicators that are then used to analyze the conversation and determine whether an entity discovered in the conversation is actionable (see paragraph 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baker to incorporate the teachings of Milligan to enable user-defined notification based on a gender of a conversation participant. Doing so would enable providing suggestions to the conversation participants which are contextually relevant (Milligan, paragraph 7).

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baker, Nezhad and Kannan as applied to claims 1 and 9 above, and further in view of Sharifi (US 2018/0052909 A1; published Feb. 22, 2018).

Regarding claim 8, Baker, in view of Nezhad and Kannan, discloses the invention of claim 1 as discussed above. Baker does not disclose the generating the set of natural language responses comprising using a machine learning system trained, based on associations of electronic communications to users and content in the electronic communications, to generate the set of natural language responses. However, Sharifi, paragraph 32, teaches generating suggested messages in a conversation specific to the user; a user-specific language model is generated and trained based on the activity by the user using machine learning techniques that identify or recognize patterns associated with the user, such as often used words and phrases, and these patterns are leveraged to create the user-specific language Baker to incorporate the teachings of Sharifi to analyze the messages in a conversation using machine learning techniques to generate a message to suggest to the recipient. Doing so would enable providing context specific messages to suggest to a user to use in the conversation.
Claim 14 is an apparatus claim corresponding to claim 8 and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SHAHID K KHAN/Examiner, Art Unit 2178